DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.

Response to Amendment
It is noted that the amendment incorrectly identifies the status of claim 13 as original. The correct status for claim 13 is “Currently Amended”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 12, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi et al. (U.S. 20030179269 A1) in view of Lindahl et al. (U.S. 20110121069 A1).
 
Yamanouchi et al. discloses, with regards to claim:
1. A printing system, comprising: 
an atomizer operatively arranged to deliver a first ink ( [0020], [0109] ); and, 
a printhead arranged adjacent to the atomizer, the printhead operatively arranged to deliver a second ink on top of the first ink, the second ink being different from the first ink [0109] and forming a machine readable code (the printed information is capable of representing a machine-readable code simply by way of its’ color); 
wherein a print media including a dark color is operatively arranged to pass under, in order, the atomizer and the printhead [0011].  
Yamanouchi et al. discloses that characters, graphics, patterns, signs or combinations thereof can be printed [0023]. 
Yamanouchi et al. does not disclose a machine readable image pattern in the form of one or more of a bar-code, a QR-code, or combination thereof.
However, Lindahl et al. discloses barcodes for articles to help consumers identify or associate articles with particular merchants [0024].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yamanouchi et al. to print barcodes for the purpose of, as suggested by Lindahl et al., providing an identifier on the printed output that can assist consumers with identifying merchants [0024] when printing marketing materials such as the outdoor signboards disclosed by Yamanouchi et al. [0001]. 

5. The printing system as recited in Claim 1, wherein the first ink is a liquid light-colored ink (white).  
6. The printing system as recited in Claim 5, wherein the second ink is a liquid dark-colored ink [0105].  
7. The printing system as recited in Claim 1, further comprising a dryer arranged adjacent to the printhead, wherein the print media is operatively arranged to pass under, in order, the atomizer, the printhead, and the dryer [0109].  
Yamanouchi et al. does not disclose, with regards to claim:
2. The printing system as recited in Claim 1, wherein: 
the print media comprises corrugated stock; and, 
the atomizer applies the first ink to the corrugated stock to form a first layer.  
However, Yamanouchi et al. discloses printing on a variety of different substrate types including paper, wood, metal and plastics [0011].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to print on corrugated stock for the purpose of enabling the formation of images with high quality and high weatherability on corrugated stock [0119]. 
Yamanouchi et al. as modified discloses, with regards to claim:
3. The printing system as recited in Claim 2, wherein the printhead applies the second ink to the first layer to form a second layer (a second layer is formed on the white base layer, [0109]).  
With regards to claim 12, Yamanouchi et al. discloses the viscosity of the second ink is 1-10 mPa.s [0091].
Yamanouchi et al. does not disclose the printing system as recited in Claim 1, wherein: 
the first ink comprises a first viscosity; 
the second ink comprises a second viscosity; and, 
the second viscosity is greater than the first viscosity.  
However, Yamanouchi et al. discloses that if the viscosity of the first ink is too high, a smooth coating film cannot be formed [0016].
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the second viscosity of the second ink greater than the first viscosity of the first (white) ink for the purpose of forming a smooth base coating film [0016].
With regards to claim 13, Yamanouchi et al. discloses:
13. A printing system for printing a readable label directly on stock, comprising: 
a low resolution atomizer operatively arranged to apply a white ink to the stock to form a first layer ( [0020], [0109]) ; 
a high resolution printhead operatively arranged adjacent to the low resolution atomizer to deliver a black ink [0105] to the first layer to form a code [0109]; and, 
at least one dryer arranged adjacent to the high resolution printhead to dry at least one of the white ink and the black ink [0109]; 
wherein the stock is operatively arranged to pass under the low resolution atomizer, the high resolution printhead, and the at least one dryer [0109].  
Yamanouchi et al. discloses that characters, graphics, patterns, signs or combinations thereof can be printed [0023]. 
Yamanouchi et al. does not disclose a machine readable image pattern in the form of one or more of a bar-code, a QR-code, or combination thereof.
However, Lindahl et al. discloses barcodes for articles to help consumers identify or associate articles with particular merchants [0024].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yamanouchi et al. to print barcodes for the purpose of, as suggested by Lindahl et al., providing an identifier on the printed output that can assist consumers with identifying merchants [0024] when printing marketing materials such as the outdoor signboards disclosed by Yamanouchi et al. [0001]. 

Yamanouchi et al. does not disclose printing on corrugated stock.
However, Yamanouchi et al. discloses printing on a variety of different substrate types including paper, wood, metal and plastics [0011].
It would have been obvious to one having ordinary skill in the art to print on corrugated stock for the purpose of enabling the formation of images with high quality and high weatherability on corrugated stock [0119]. 
Yamanouchi et al. as modified discloses, with regards to claim:
15. The printing system as recited in Claim 13, wherein the first layer is applied only to a portion of the corrugated stock (the first layer is only applied in regions where printing will occur with the black ink and the first layer is not disclosed as being applied to regions such as the reverse side of the stock).  
16. The printing system as recited in Claim 13, wherein the white ink comprises a water-based white liquid ink [0017] that is sprayed onto a predetermined area of the corrugated stock [0109].  
Yamanouchi et al. does not disclose:
17. The printing system as recited in Claim 13, wherein: the white ink comprises a first viscosity; the black ink comprises a second viscosity; and, the second viscosity is greater than the first viscosity.  
However, Yamanouchi et al. discloses that if the viscosity of the first ink is too high, a smooth coating film cannot be formed [0016].
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the second viscosity of the second ink greater than the first viscosity of the first (white) ink for the purpose of forming a smooth base coating film [0016].
Yamanouchi et al. discloses, with regards to claim 
19. A method for printing a readable label directly on stock having a surface, the method comprising: 
applying, via one or more low resolution atomizers, a white ink to a portion of the surface to form a first layer; and, 
applying, via one or more high resolution printheads, a black ink [0105] to the first layer to form a machine-readable code (any information, such as color, may constitute a machine-readable code, [0109] ).  
Yamanouchi et al. discloses that characters, graphics, patterns, signs or combinations thereof can be printed [0023]. 
Yamanouchi et al. does not disclose a machine readable image pattern in the form of one or more of a bar-code, a QR-code, or combination thereof.
However, Lindahl et al. discloses barcodes for articles to help consumers identify or associate articles with particular merchants [0024].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yamanouchi et al. to print barcodes for the purpose of, as suggested by Lindahl et al., providing an identifier on the printed output that can assist consumers with identifying merchants [0024] when printing marketing materials such as the outdoor signboards disclosed by Yamanouchi et al. [0001]. 

Yamanouchi et al. does not disclose printing on corrugated stock.
However, Yamanouchi et al. discloses printing on a variety of different substrate types including paper, wood, metal and plastics [0011].
It would have been obvious to one having ordinary skill in the art to print on corrugated stock for the purpose of enabling the formation of images with high quality and high weatherability on corrugated stock [0119]. 

Claims 10, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi et al. in view of Lindahl as applied above and further in view of Hanazato et al. (US 20210363367 A1).
Yamanouchi et al. as modified does not disclose:
10. The printing system as recited in Claim 1, wherein the first layer comprises a brightness L* of greater than or equal to 65.  
11. The printing system of Claim 10, wherein the first layer comprises a brightness L* of greater than or equal to 92.  
However, Hanazato et al. discloses that [0005] “color development of the color image decreases when the degree of whiteness of the base is low. For this reason, a higher degree of whiteness of the base is desired.” 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the brightness level to be greater than 65 or 92 for the purpose of, as suggested by Hanazato et al., providing a desired finish appearance (Yamanouchi et al. [0119]), brightness, or increased color development (Hanazato et al.).
With regards to claim 18, Yamanouchi et al. does not disclose the printing system as recited in Claim 13, wherein: 
the white ink comprises a first surface tension; 
the black ink comprises a second surface tension; and, 
the second surface tension is equal to the first surface tension.
	However, Hanazato et al. discloses using white inks and color inks with similar surface tension [0080].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yamanouchi et al. to use white and black inks of equal surface tension for the purpose of producing a high quality image on a white base [0005]-[0006].


Claim 8, 9, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi et al. in view of Lindahl and further in view of Nagano et al. (CN 103289475 A).
Yamanouchi et al. as modified discloses drying the first and second layers [0119].
Yamanouchi et al. does not disclose, with regards to claim:
8. The printing system as recited in Claim 3, further comprising: 
a first dryer arranged between the atomizer and the printhead; and, 
a second dryer arranged adjacent to the printhead; 
wherein the corrugated stock is operatively arranged to pass under, in order, the atomizer, the first dryer, the printhead, and the second dryer.  
9. The printing system as recited in Claim 8, wherein the first dryer is operatively arranged to dry the first layer and the second dryer is operatively arranged to dry the second layer.
14. The printing system as recited in Claim 13, wherein the at least one dryer comprises: a first dryer arranged between the low resolution atomizer and the printhead to dry the white ink; and, 
a second dryer arranged adjacent the high resolution printhead to dry the black ink.  
20. The method as recited in Claim 19, further comprising: 
after the step of applying the white ink, drying, via one or more first dryers, the first layer; and, 
after the step of applying the black ink, drying, via one or more second dryers, the machine-readable code.
Nagano et al. discloses a printing device ejecting first white ink and second color inks with drying devices after each color (fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yamanouchi et al. to arrange the atomizer, a first drying device, the printhead and a second drying device in order in a printing system, as suggested by Nagano et al.
The reason for performing the modification would have been to provide an in-line printing production system for producing higher volume output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896